Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022, that includes a response to the Final Office Action mailed April 8, 2022, has been entered. No claim amendment was included with the submission (i.e. the claims being examined are the claims filed on March 18, 2022. Claims 7-20 have been withdrawn. Claims 1-6 are under examination.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 stipulates that the claimed composition “is characterized by an amorphous halo X-ray powder diffraction pattern as shown in FIG. 2, FIG. 21, FIG. 24, FIG. 32, FIG. 33, FIG 34 or FIG. 35”, which renders the claim indefinite. Claims must stand alone to define the invention, and should not rely on the specification or drawings (i.e. the figures) to give them meaning. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stebbins et al. (U.S. Patent Application Pub. No. 2016/0143972).
Applicant Claims
Applicant’s claimed subject matter is directed to a flowable powder comprising tetrahydrocannabinol (i.e. “THC”) and aspartame; wherein the molar ratio of THC and aspartame “ranges from” about 4:1 to 1:4, or is e.g. about 1:1.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Stebbins et al. disclose the production of a solid composition, e.g. such as a powder, comprising e.g. tetrahydrocannabinol (i.e. “THC”) and an “emulsifying agent”; wherein the molar ratio of THC and the emulsifying agent “ranges from” e.g. about 4:1 to 1:4, or is e.g. about 1:1; wherein the “emulsifying agent” is broadly defined as e.g. a surfactant, a colloid, or a drying agent, and wherein the colloid can be e.g. aspartame (abstract; paragraphs 0013-0016, 0019, 0025-0026, 0028-0031, 0034).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Stebbins et al. do not explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Stebbins et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Stebbins et al., outlined supra, to devise Applicant’s presently claimed composition. 
Stebbins et al. disclose a solid composition, e.g. such as a powder, comprising e.g. tetrahydrocannabinol (i.e. “THC”) and an “emulsifying agent”; wherein the molar ratio of THC and the emulsifying agent “ranges from” e.g. about 4:1 to 1:4, or is e.g. about 1:1. Since Stebbins et al. disclose that an “emulsifying agent” may be necessary to assist dissolving the essential oil containing e.g. tetrahydrocannabinol (i.e. “THC”) in the aqueous medium in the production of the composition, and broadly defines the “emulsifying agent” as e.g. a surfactant, a colloid, or a drying agent (see paragraph 0034); and since Stebbins et al. further disclose that the colloid can be e.g. aspartame, which thus facilitates dissolving the essential oil containing e.g. tetrahydrocannabinol (i.e. “THC”) in the aqueous medium (see paragraph 0031) as part of the manufacturing process; one of ordinary skill in the art would thus be motivated to employ e.g. aspartame as the “emulsifying agent”, with the reasonable expectation that a solid tetrahydrocannabinol (i.e. “THC”) composition in powder form can be successfully obtained. 
Hence, in following the teachings of Stebbins et al., one of ordinary skill in the art would thus arrive at the claimed composition. Since the composition is the same, the properties must be the same as well, and thus the composition would thus reasonably be expected to be “flowable”, and to be characterized by an amorphous halo X-ray powder diffraction pattern as shown in the figures, if in fact the resulting powder composition was subjected to an X-ray powder diffraction test.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Stebbins only makes one reference to aspartame” and “does not include one specific example or preferred embodiment that would even suggest that aspartame should be chosen as the emulsifying agent” and thus “there is nothing in Stebbins that would motivate the person of skill in the art to select aspartame as the emulsifying agent” and the prior art rejection is based on “impermissible hindsight reconstruction”.
The Examiner, however, would like to point out the following:
1. Stebbins expressly discloses that aspartame is a suitable emulsifying agent, and even if there is only one mention of this, it is certainly sufficient to render it obvious to employ aspartame as an emulsifying agent. 
2. Stebbins need not repeat this disclosure more than a certain threshold number of times before it finally becomes obvious to one of ordinary skill in the art. Again, a single express teaching that aspartame in particular is a suitable emulsifying agent is sufficient to motivate one of ordinary skill in the art to thus employ aspartame as the emulsifying agent with a reasonable expectation of success. 
3. Stebbins is not limited to the examples, or even the preferred embodiments, and these do not constitute a teaching away from the broader disclosure and the non-preferred embodiments. On the contrary, Stebbins expressly teaches that aspartame is a suitable emulsifying agent for use in the Δ9-THC powder, and Applicant is merely following the express teachings of Stebbins like a recipe in arriving at the claimed powder comprising Δ9-THC and aspartame. This is not a patentable breakthrough, but rather the work of the ordinary mechanic in the art. 
ii) Applicant contends that the 37 CFR 1.132 Declarations of Nathan Schultheiss and Stephen R. Byrn establish unexpected results, that “even assuming arguendo that the person of skill in the art would have had a reason to select aspartame as an emulsifying agent from Stebbins…that person would not have reasonably expected at the time of the invention that combining Δ9-THC and aspartame in the claimed molar ratio would result in the claimed flowable powder composition”, that “mixing Δ9-THC and a powder former does not necessarily result in a flowable powder” and “a few of the substrates exemplified in Stebbins were found to not result in a flowable powder when combined with Δ9-THC” such as “a 1:1 ratio of Δ9-THC:sucralose” which “resulted in a tacky solid”; hence, while “the artificial sweetener aspartame, as in the claimed invention, resulted in a flowable powder… the artificial sweetener sucralose did not” and thus “the results of the claimed invention were unexpected”. 
The Examiner, however, would like to point out the following:
1. One of ordinary skill in the art following the express teachings of the cited prior art would thus arrive at the claimed subject matter, i.e. a powder comprising Δ9-THC and aspartame in the requisite molar ratio. Sine the composition one of ordinary skill in the art would thus arrive at is the very same as the claimed composition, the properties must be the same as well, i.e. the powder is “flowable”. 
2. The basis of the rejection could be successfully overcome by hard evidence showing that the Stebbins powder comprising Δ9-THC and aspartame in the claimed molar ratio, for whatever reasons identified, is not in fact “flowable”. However, no such evidence has been presented. Rather, the Declaration appears to do just the opposite, by providing evidence supporting the presumption that a powder comprising Δ9-THC and aspartame in a 1:1 ratio will in fact be “flowable”, and thus the Stebbins powder comprising e.g. Δ9-THC and aspartame in a 1:1 ratio will in fact be “flowable”. 
3. Alternatively, the prior art rejection could potentially be overcome by establishing hard evidence showing that one of ordinary skill in the art would have expected, at the time the present application was filed, that e.g. a powder comprising Δ9-THC and aspartame in a 1:1 ratio would not be “flowable”, but that a “flowable” form of such a powder would be advantageous and much desired, and thus the fact that the claimed powder is shown to be “flowable” would thus be a “superior and unexpected” result. No such evidence has been established at all. Applicant has provided no evidence of any kind whatsoever establishing that one of ordinary skill in the art would have reason to expect that such a powder would not be flowable. Rather, Applicant has merely shown that certain powders made with Δ9-THC combined with other select compounds are not flowable. Applicant’s position thus appears to be that while many Δ9-THC powders are flowable, as shown in the Declaration, because not all powders containing Δ9-THC are known to be “flowable” that having the property of being “flowable” is somehow “unexpected”. This makes no sense at all. 
4. Stebbins does not teach that their powders are not flowable. Indeed, if Stebbins taught that none of their powders are flowable, a showing that one is in fact flowable would perhaps constitute an unexpected result (whether not such a result in “superior” is another issue). Stebbins does not teach that all of the enumerated “artificial sweetener” compounds that can function as suitable emulsifying agents should result in a flowable powder. If that were the case, a showing that the powder made with aspartame is flowable and the powder made with sucralose is not would thus demonstrate an expected finding for aspartame, and an unexpected result for sucralose. But if its desired that the powder is flowable, the unexpected finding for sucralose of being not flowable does not constitute a “superior and unexpected” finding, but rather an “inferior and unexpected” finding. None of this is going to be sufficient to overcome the prior art rejection at issue here. 
5. The prior art rejection is not based on one of ordinary skill in the art being motivated to employ aspartame in particular as the emulsifying agent with the reasonable expectation that the resulting powder will be “flowable”. There is no requirement that this be the basis of the prior art rejection. The reason one of ordinary skill in the art may have combined elements to arrive at the claimed composition need not be the very same reasons Applicant had for combining the same elements in the same ratios to arrive at the same composition. It is merely sufficient that one of ordinary skill in the art, in following the cited prior art, would thus arrive at the claimed composition itself. In this case, one of ordinary skill in the art, in following the cited prior art, would thus arrive at a powder comprising Δ9-THC and aspartame in the claimed molar ratio, and this is sufficient to preclude the patentability of the claimed composition. If such a powder is flowable, then the powder is going to be flowable, regardless of whether the prior art expressly discloses that the powder is flowable. Applicant cannot reasonably expect only they can have a powder comprising Δ9-THC and aspartame in a 1:1 molar ratio that is flowable, while others with a powder comprising Δ9-THC and aspartame in a 1:1 molar ratio must take strict measures to make sure their powder is not flowable since the prior art did not expressly disclose this property. On the contrary, if such a powder is flowable, it is thus flowable regardless of whether the prior art expressly mentions this property. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617